DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (Fig. 8).
Regarding claims 1 and 8, Yang (Fig. 8) discloses an amplifier circuit a short circuit transistor (122) which short circuits a path between an input terminal (the terminal receiving the input signal VREF) and an output terminal (118) of an operational amplifier (108), and a gate voltage supply unit (128) that supplies a voltage (Vbias) to the gate (gate terminal of 122). As described above, Yang (Fig. 8) discloses all the limitations in claim 1 except for that the voltage between the input terminal of the operational amplifier and a gate is higher than a predetermined threshold voltage, and the voltage depending on the threshold voltage and an output voltage of the output terminal. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain voltage levels for the voltage between the input terminal of the operational amplifier and the gate, and the threshold voltage and the output voltage since they are based on the routine experimentation to obtain the optimum operating parameters. 
Regarding claim 7, Yang (Fig. 8) further comprising an insertion resistor (112-2) which is inserted between the short circuit transistor (122) and the output terminal (118).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (Fig. 8) in view of Reindl et al (Fig. 2a).
Yang (Fig. 8) discloses all the limitations in claim 6 except for that the operational amplifier amplifies a single ended input signal. Reindl et al (Fig. 2a) discloses an amplifier circuit comprising an operational amplifier (216) amplifies a single ended input signal. It would have been obvious to substitute Reindl et al’s single ended input operational amplifier (216 in Fig. 2a of Reindl et al) in place of Yang’s operational amplifier (108 in Fig. 8 of Yang) since Yang (Fig. 8) discloses a generic operational amplifier thereby suggesting that any equivalent operational amplifier would have been usable in Yang’s reference.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  

#2671